MEMORANDUM **
Tomas Ruiz-Gonzalez appeals the sentence imposed following his conviction for unlawful reentry of a deported alien in *631violation of 8 U.S.C. § 1326. Ruiz-Gonzalez contends that the district court erred in enhancing his sentence under 8 U.S.C. § 1326(b) based on a non-jury fact-finding regarding his prior conviction. As Ruiz-Gonzalez concedes, his contention is foreclosed by this court’s precedent, and he raises the issue only to preserve it should legal precedent change. See United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005) (holding that we are bound to follow Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), even though it has been called into question, unless it is explicitly overruled by the Supreme Court); United States v. Quintana-Quintana, 383 F.3d 1052, 1053 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.